Case 1:19-mj-03916-JB Document 7 Entered on FLSD Docket 11/26/2019 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

                           CASE NO.: 19-3916-BECERRA

UNITED STATES OF AMERICA,

      Plaintiff,
vs.

SALMAN RASHID,

      Defendant.
_______________________________/

                       DEFENDANT’S INVOCATION OF
                     RIGHTS TO SILENCE AND COUNSEL

      The Defendant named above does hereby invoke his rights to remain silent

and to counsel with respect to any and all questioning or interrogation, regardless of

the subject matter, including, but not limited to: matters that may bear on or relate

to arrest, searches and seizures, bail, pretrial release or detention, evidence at trial,

guilt or innocence, forfeitures; or that may be relevant to sentencing, enhanced

punishments, factors applicable under the United States Sentencing Guidelines,

restitution, immigration status or consequences resulting from arrest or conviction;

appeals or other post-trial proceedings.
Case 1:19-mj-03916-JB Document 7 Entered on FLSD Docket 11/26/2019 Page 2 of 2



      The Defendant requests that the United States Attorney ensure that this

invocation of rights is honored, by forwarding a copy of it to all law enforcement

agents, government officials, or employees associated with the investigation of any

matters relating to the defendant. Any contact with the Defendant must be made

through the defendant’s lawyer, undersigned counsel.

                                      Respectfully submitted,

                                      MICHAEL CARUSO
                                      FEDERAL PUBLIC DEFENDER

                                By:    /s/ Joaquin Padilla ____________
                                      Assistant Federal Public Defender
                                      Florida Bar No. 484636
                                      150 W. Flagler Street, Suite 1500
                                      Miami, Florida 33130-1556
                                      Tel: (305) 533-4255
                                      Fax: (305) 536-4559
                                      E-mail: joaquin_padilla@fd.org


                          CERTIFICATE OF SERVICE

      I HEREBY certify that on November 26, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that

the foregoing document is being served this day on all counsel of record or pro se

parties identified in the manner specified, either via transmission of Notices of

Electronic Filing generated by CM/ECF or in some other authorized manner for

those counsel or parties who are not authorized to receive electronically Notices of

Electronic Filing.

                                       /s/ Joaquin Padilla ____________




                                         2
